Case: 14-5114    Document: 3      Page: 1   Filed: 07/30/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                      TARIQ BELT,
                    Plaintiff-Appellant,

                             v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5114
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:10-cv-00466-NBF, Judge Nancy B. Fire-
stone.
                ______________________

                       PER CURIAM.
                        ORDER
   The court directs Tariq Belt to show cause why his
appeal should not be dismissed for lack of jurisdiction.
    The order of the Court of Federal Claims that Mr.
Belt has appealed returned his complaint but granted
leave to file a complaint that conformed to the court’s
rules. Ordinarily, this court is authorized to review only a
“final decision of the United States Court of Federal
Claims.” 28 U.S.C. § 1295(a)(3). While there are excep-
Case: 14-5114        Document: 3   Page: 2   Filed: 07/30/2014



2                                                  BELT   v. US



tions to this general rule, it does not appear that the order
in question falls within any of those exceptions.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Belt is directed to show cause within 21 days from
the date of this order why his appeal should not be dis-
missed for lack of jurisdiction. The appellee may also
respond within that time.
   (2) Mr. Belt’s motion for an extension of time is
denied as moot. The briefing schedule is stayed.


                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
s24